                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    MARVIN DYKES and MARK HARRIS,                       CASE NO. C17-1549-JCC
10                   Plaintiffs,                          MINUTE ORDER
11            v.

12    BNSF RAILWAY COMPANY,

13                   Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ email request for clarification
18
     regarding pretrial filing deadlines. The parties shall comply with the following deadlines:
19

20
                            Deadline                                        Date
21
                       Motions in limine                               March 22, 2019
22
             Responses to motions in limine                            March 29, 2019
23
                         Pretrial Order                                March 29, 2019
24
                   Proposed Jury Instructions                           April 1, 2019
25
           Trial Briefs and Proposed Voir Dire                          April 4, 2019
26


     MINUTE ORDER
     C17-1549-JCC
     PAGE - 1
 1        DATED this 8th day of February 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1549-JCC
     PAGE - 2
